Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     private
                     My dear General
                     Malvan Hill July 20h 1781
                  
                  This letter is not By Any Means directed to the Commander in chief, But to My Most Intimate and Confidential friend—I will lay Before you My Circumstances and My wishes—Certain I am You will do whatever You Can for me that is Consistent with Your public duty.
                  When I went to the Southward You know I Had Some private objections—But I Became Sensible of the Necessity there was for the detachement to go, and I know that Had I Returned there was no Body that Could lead them on Against their Inclination—My Entering this State was Happily Marked By a Service to the Capital—Virginia Became the Grand object of the Ennemy as it was the point to Which the Ministry tended—I Had the Honor to Command an Army and oppose Lord Cornwallis.  When Incomparably Inferior to Him, fortune was pleased to preserve us—When Equal in Numbers tho’ not in the Kind of troops, we Have also Been pretty Lucky—Cornwallis Had the disgrace of a Retreat, and this State Being Recovered, Governement properly Reestablished, the Ennemy are under the protection of their works at Portsmouth.
                  It Appears An Embarkation is taking place, probably destined to Newyork—The war in this State Would then Become a plundering one, and Great Maneuvres Be out of the Question—A prudent officer would do our Business Here, and the Baron is prudent to the Utmost—Would it Be possible, My dear general, that in Case a part of the British troops Go to Newyork I May Be allowed to join the Combined Armies—I Know the Command of a Separate Army ought not to Be Quitted—But, Besides the Services I may Render in the Cooperation, Some arrangements which I Leave to Your goodness for me to think of may put me in a very Brillant Station.
                  Mr de Choisy I am told is very Unhappy to Be Left Behind—perhaps these french troops will Be Replaced By militia Which Requires a General officer—Perhaps a Corps of observation in the Jersays will Be given to an other—the Militia Requires a Major General as it will Be very Numerous—does not General St clair take Command of the pennsylvania Line, and will not this Line Be forwarded to the Southward Rather than the New England Light Infantry—So that, My dear General, I Hope Some thing, May Be found for me in the Continental part of the Army—the More So as it Seems it will form one or two divisions of the Combined Army under your Command.
                  I Have Calculated that Nothing Very Material would Happen Before September—By that time your forces will Be Collected, Cloathed, and Arranged—a Succour from the West Indias May Arrive—you will then decide if the upper part of the island, Long island, Staten island, or Newyork island is to Be in our possessionthis Letter goes to day By a faithful Servant—will arrive the 29he at Camp—Your Answer  Be with me So that I may Set out the 10he and Arrive at Head quarters about the 20he—This Matter I Have not Mentionned to Any Body and wish it May Rest Between You and Me.
                  Lord Cornwallis is Every day Inquiring about my Going to the Grand Army—which, He Says, must Be Soon the Case—This Induces me to think they Believe you are in Earnest in your preparations.
                  The Command of this Army Has Been a Great Matter for me—You May End this Campaign of Mine in the Most Brillant manner By the Command I may, with Some Arrangements get in the Combined army—The Services I may Render with Respect to the Cooperation may Be a Very Good Reason, and My Coming unexpectedly Unless I Have Many Senior officers in the way May Entitle me to a Great Command—Should not A Great part of the operating army in the Quarter Go to Newyork I would not trouble You with My wishes to Return to Hd qrs—But do not, I pray, Believe I Have the least notion of Calculating upon Commands (’tho in my personal Circumstances they Become peculiarly important to Me)—if I may Be of the least Good to You, it will make me Happy to Serve as a volonteer aid de Camp to you.  Forgive a Letter, my dear general, that is writen in the Confidence of the Most intimate and tender friendship. line illegible
                      Yours
                  
                     Lafayette
                  
                  
                     
                        private
                        
                     July 20hSince writing the inclosed, My dear General, an officer of tarleton’s Legion who Has Been taken was Brought to My Quarters—  He Had much Conversation with My aids de Camp, and Being an Unguarded Young Man Spoke Very freely.  He Says Lord Cornwallis and Clel tarleton are Certainly Going to Newyork—He Adds the Light Infantry and a Regiment of Horse Do Certainly Embark for the Same place—Preference is Given to Such troops as were the Most fatigued in their Maneuvres through Virginia—He thinks the Guards are to Remain Here—does not know the disposition of Any other troops—I thought this was worth Mentionning to you—Would to god this Embarkation Could be Intercepted!
                     I Have this day Seen the order of Battle—It Appears to Me General St clair is not Comprehended in it—The Jersay troops not Being there are I presume destined to a diversion with the New Jersay Militia—Newengland, or the whole Body of the Militia will perhaps furnish Some  employement—So that I Hope I may Be put in—at all Events, I would Be with you, and of Course would Be very Happy.
                     Should the Ennemy Remain Quiet in this State the Baron Might do Very well—But if the Siege of Newyork does not Succeed and there is No peace I imagine You will March Here in force.
                     Adieu, My dear General, You will not forget this Letter is Entirely Private and By no Means directed to the Commander in Chief—With Every Sentiment of Respect and the Most tender affection I Have the Honor to Be, My dear General Yours
                  
                  
                     Lafayette
                  
                  
                     In Case there is no Appearance of a move of the Ennemy and no Propriety in our going towards portsmouth, I intend Reconnoitring the Grounds about frederiksburg where if I am made certain Nothing will Happen in My absence I may meet your letter.
                  
                  
               